 OPERATING ENGINEERS, LOCAL UNION NO. 965International Union of Operating Engineers, AFL-CIO, Local Union No. 965 and Elcon Pipeliners,Inc. Case 33-CB-1256January 10, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 28, 1979, Administrative Law JudgeElbert D. Gadsden issued the attached Decision in thisproceeding.' Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions' of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Inter-national Union of Operating Engineers, AFL-CIO,Local Union No. 965, its officers, agents, and repre-sentatives, shall take the action set forth in the saidrecommended Order, as so modified.1. Add the following as paragraph I(c):"(c) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN FANNING, concurring in part and dissent-ing in part:I agree with my colleagues and the AdministrativeLaw Judge that Respondent violated Section8(b)(l)(A) of the Act by threatening to have employeeBell discharged because he had signed an authoriza-tion card for, and otherwise supported, a rival unionseeking to replace Respondent as the recognizedbargaining representative of the Employer's employ-ees. However, for essentially the reasons set forth inmy dissent in International Molders' and AlliedWorkers Union, Local No. 125. AFL-CIO (Blackhawk247 NLRB No. 29Tanning Co., Inc.), 178 NLRB 208 (1969),' I wouldfind that Respondent did not violate Section8(b)(1)(A) of the Act by fining Bell for engaging insuch rival union activity, as found by the Administra-tive Law Judge.' On October 9, 1979, the Administrative Law Judge issued an errata,correcting certain omissions and errors in his Decision.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law udge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.In adopting the Administrative Law Judge's finding that Respondent'sfining of Bell for failing to attend a union meeting was pretextual, we find itunnecesary to rely on the Administrative Law Judge's statement thatRespondent's business agent, Tipsword, failed to attend two union meetingswithout being fined. The record establishes that Respondent's bylaws specifyonly that a member may be disciplined for failing to attend a union meetingwithout reasonable excuse when that member has been notified of themeeting, and Tipsword, unlike Bell. had not been notified of the meetings.' Pursuant to Hickmorr Foods. Inc.. 242 NLRB 1357 (1979), we find that anarrow order, rather than a broad order, is appropriate to remedy theviolations found herein.' See also my dissenting positions in United Lodge No. 66, InternatrionalAssociation of Machinists and Aerospace Workers AFL-CIO (Smith-Lee Co..Inc.). 182 NLRB 849 (1970); Local Union No. 953. Textile Workers Union ofAmerica. AFL-CIO (Visinet Mill. Bemis Company. Inc.). 189 NL.RB 598(1971); Tr-Rivers Marine Engineers Union (United States Steel Corporation),189 NLRB 838 (1971); Independent Shoe Workers of Cincinnati, Ohio (TheUnited States Shoe Corporation). 208 NLRB 411 (1974); and AutomotiveTeamsters c Chauffeurs Local Union Na 165, International Brotherhood ofTeamsters. Chauffeurs, Warehousemen and Helpers of America (GoodyearTire and Rubber Company). 211 NLRB 707 (1974). Cf. Amalgamated MeatCutters and Allied Workers of North America, Local 593. affiliated withAmalgamated Meat Cutters and Butcher Workmen of .Vorth America. AFL-CIO (S & M Grocers). 237 NLRB 1159 (1978).APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, that we violated Federal law, wehereby notify you that:WE WILL NOT threaten to have membersdischarged for engaging in concerted or unionactivities protected by Section 7 of the NationalLabor Relations Act, as amended.WE WIL.L NOT discipline or cause a monetaryfine to be imposed against a member for engagingin union or concerted activities protected bySection 7 of the Act.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act,except to the extent that such rights might beaffected by lawful agreements in accord withSection 8(a)(3) of the Act.203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL rescind the fine imposed against JackBell for engaging in protected concerted or unionactivities, return any moneys he paid on such fineto him, and expunge from his record the chargesupon which such unlawful fine was imposed.INTERNATIONAL UNION OF OPERATINGENGINEERS, AFL-CIO, LOCAL UNION No.965DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge: Uponunfair labor practice charges filed on September 25, 1978, byElcon Pipeliners, Inc., herein sometimes called the ChargingParty, against International Union of Operating Engineers,AFL-CIO, Local Union No. 965, herein called Local 965,the Operating Engineers, or Respondent, a complaint wasissued by the Regional Director for Region 33, on behalf ofcounsel for the General Counsel on November 9, 1978. Insubstance, the complaint alleges that Respondent disciplinedand caused a monetary fine to be imposed against itsmember because he signed an authorization card for anotherunion and engaged in other union and/or protected concert-ed activity in violation of Section 8(b)(1)(A) of the NationalLabor Relations Act, as amended.Respondent filed an answer denying that it has engaged inany unfair labor practices as alleged in the complaint.The hearing in the above matter was held before me inSpringfield, Illinois, on February 12, 1979. Briefs have beenreceived from counsel for the General Counsel and counselfor Respondent, respectively, which have been carefullyconsidered.Upon the entire record of this case and from myobservation of the witnesses, I hereby make the following:FINDING OF FACTI. JURISDICTIONThe Charging Party is now, and has been at all timesmaterial herein, an Indiana Corporation with an office andplace of business located in, inter alia, Rosamond, Illinois.There, the Charging Party is engaged in the business ofpipeline installation and maintenance with a jobsite at Pana,Illinois.During the past 12 months, a representative period of alltimes material herein, the Charging Party, in the course andconduct of its business operations, purchased and caused tobe delivered to its Rosamond, Illinois, facility goods andmaterials valued in excess of $50,000 from firms within theState of Illinois, which in turn purchased goods and materialvalued in excess of $50,000 from points outside the State ofIllinois.The Charging Party, during the past 12 months, arepresentative period, in the course and conduct of itsbusiness operations, performed services in excess of $50,000for Central Illinois Power Service, a public utility affectingcommerce and having an annual gross revenue in excess of$250,000.The complaint alleges, the Charging Party admits, and Ifind that the Charging Party is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the answer admits, and I find thatthe Operating Engineers is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.The complaint alleges, the answer admits, and I find thatUnited Association of Journeymen and Apprentices of thePlumbing and Pipefitters Industry of the United States,Local No. 65, herein called the Plumbers and Pipefitters is,and has been at all times material herein, a labor organiza-tion within the meaning of Section 2(5) of the Act.The complaint alleges, the answer admits, and I find thatthe Congress of Independent Unions, herein referred to asthe CIU, is, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act.III. THE AI.I.EGED UNFAIR L.ABOR PRACTICESA. BackgroundElcon Pipeliners, Inc., the Charging Party herein, isengaged in the installation of natural gas pipelines. Suchwork is seasonal because the coldest parts of the fall andwinter cause the ground to freeze and make digging virtuallyimpossible. consequently, the work crews are then laid offand recalled through a union hiring hall in the spring. Elconemploys about 10 individuals who hold membership in oneof four craft unions: Local 965; the Plumbers and Pipefitters;the Teamsters; and the Laborers.The Operating Engineers and Elcon were parties to acollective-bargaining agreement effective September 15,1976, through May 31, 1978, which contained the followingprovision:ARTICIE Ill-BREQUEST FOR RElERRAI.SEmployers desiring the services of a specific applicantregistered may request his referral in writing to thereferral office, and, if such applicant was employed bythe employer in the geographical area for at least 120days in the 18 months before the request, said applicantshall be referred to such employer.Subsequently, in July 1978 the parties entered into acollective-bargaining agreement which was made retroactiveto June 1. In the spring of each year, Elcon forms itsworking crews and calls the men and informs them that it isready to go to work. Thereafter, Elcon calls the respectiveunions and makes referral requests for former workingcrews.At all times material herein, the following named personsoccupied the positions set opposite their respective names,and have been, and are now, agents of Respondent within204 OPERATING ENGINEERS, LOCAL UNION NO. 965the meaning of Section (2)(13) of the Act, acting on itsbehalf: Kenneth Tipsword, president and business represen-tative; and Kenneth Shehorn, vice president.At all times material herein, the following named personsoccupied the positions set opposite their respective names,and have been, and are now, agents of the Plumbers andPipefitters Union within the meaning of Section 2(13) of theAct, acting on its behalf: Paul Benton, president; and Joe E.O'Dell, assistant business agent.'B. The Union Activities of Members of Local 965 andthe Local's Reactions TheretoKenneth Tipsword. business representative of Local 965,undisputably testified that his principal function involvesenforcing and policing the contract between the parties. Hesaid that he is also president of the executive board, in whichcapacity he conducts trials of grievances filed pursuant tothe grievance procedure. He further testified that theexecutive board of Local 965 consists of the followingofficers: Robert Farley, treasurer; Charles Bridgewater,recording secretary; Lyman Ginder, business manager;Kenneth Shehorn, vice president; Chuck Whitehead, guard;James Foster, auditor; Lavern Shehorn, auditor; RaymondSmith, trustee; Dwight Phares, trustee; and Gary Dodge,guard. The name of one other trustee could not be recalledby the witness.At the hearing the General Counsel requested the namesof any individuals who had been fined or otherwise disci-plined by Respondent between January 1, 1976, and January1, 1979, for nonattendance at union-called meetings.Lowell Spencer, president of Elcon Pipeliners, Inc., undis-putably testified that, in accordance with Elcon's seasonalpractice, he proceeded to call the individual workers in thespring of 1978 and advised them that he was ready to resumework. He said he then called the respective unions to havethe names of the individual workmen cleared. Specifically,he called Local 965, and requested Jack Bell and KennethMorgan. Local 965 advised him that it could not referMorgan at all. Subsequent to referring two other persons, itreferred Bell. By April 17, 1978, Local 965 had referred bothMorgan and Bell to jobs at the Pana jobsite.Jack Bell has been employed by Elcon for 2 years as abackhoe trench operator. He is a member of Local 965 andhe testified that he had been on winter layoff, had followedthe procedure to file for unemployment, and had signed acard at the union hall as out of work. He continued to testifyas follows:A. I called-Lowell called me and said he was readyto go to work, and he asked me if the Hall had gotahold of me. I said, "No, they haven't." He said, "WellI called them," and I said, "Well I'll call the Hall." AndI called up there and they said that he hadn't called infor me. A couple of days later or a week, so I calledback and the Hall still hadn't, you know, sent me out.However, Bell said that in or about early April he wasreferred by Local 965 to a jobsite in Pana, Illinois, and histestimony continued as follows:' The facts set forth above are undisputed and are not in conflict in therecord. All dates herein refer to the year 1978 unless specifically indicatedotherwise.Q. Did the subject of a union, another union, asidefrom Local 965 ever come up at the Pana jobsite?A. Yes, it did.Q. And can you tell us how it was brought up?A. Well all us guys was talking out there. We decidedthat 965 and the Pipefitters was going to give us troublegetting out on the job, maybe we ought to look for aunion that didn't give us all the hassle, you know.Morgan said that he had heard about the CIU.Bell said the whole crew met with the CIU at Coy Jones'Trailer with a Mr. Libhart, who explained the advantages ofthe CIU. In May, Bell said Tipsword came to the RosebudRestaurant and asked to talk with him. He continued totestify as follows:A. Well I got in the car and he said, "What's goingon? How come them CIU men is out there?" I said,"Well you'll have to talk to them." Then he said-Isaid, "We joined them. We joined the CIU." He askedme if I wanted Lowell to be my Big Daddy orsomething. I said, "No, he ain't, you ain't, and nobodyis," and he said, "Do you have your card?" I said,"Yeah, I have my card." I took it out of my wallet. Hesaid, "Lay it down on the seat," and I did. He said, "I'llguarantee you-Q. Say it.A. He said, "I'll guarantee you one fucking thing.You won't have a job out here," and he said, "I'll ownthat fucking company."About a week or two later, Bell said Tipsword approachedhim in the presence of fellow workers Spencer, Morgan, andJones, and asked him to step away from the others becausehe wanted to talk with him. He walked aside with Tipswordand the following conversation ensued:A. And he said, "I want to know if you want tochange your mind." And I said, "No, I'm not changingmy mind." He said, "Are you sure?" And I said,"Yeah, I'm sure." Yeah, he walked up and asked ifwe'd walk away from the others, you know.He said, "I want to know if you want to change yourmind." I said, "No, I ain't changing my mind. I toldyou the other day." And he said, "Well, Like I told youbefore, you won't have a fucking job out here." And hesaid, "I'll own that Elcon before it's over."Likewise, Spencer testified that in the first part of MayTipsword came to him at the Pana jobsite concerning theCIU and told him he had heard his (Spencer's) men hadjoined the CIU, and Spencer said that it was true. Tipswordthen asked Spencer what was he going to do about it, andSpencer said he did not know. Tipsword then told him, if he(Spencer) proceeded to take him to court, he (Tipsword)would have Spencer end up with a whole new crew, and he(Tipsword) would own Elcon.In May, while at Pana, Spencer testified that Tipswordasked him if he had made any decision on the CIU, and hetold him, "yes," he (Spencer) was going to back his crew.Tipsword then said he would file a court proceeding, andSpencer said he told him to fire his biggest gun and they205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould see how it turned out. Bell corroborated the latterstatement by Spencer. Tipsword filed a court and Boardaction against Spencer. The court action was settled and theBoard's Order indicated that Spencer could join anotherunion, but that there was a real question as to whether avalid contract existed with the Operating Engineers thePlumbers Pipefitters, and the Laborers.Tipsword testified that he preferred charges against Bellpursuant to the direction of the executive board and wasnotified that he was to be present at the August 25 meeting.Spencer further testified and identified General Counsel'sExhibit 7 (a letter sent to Local 965 by Clark Libhart of theCIU demanding recognition). Spencer also identified Gener-al Counsel's Exhibit 8, a letter dated May 3, 1978, which wassent by him to the CIU. On cross-examination Spenceracknowledged that a valid contract was in existence betweenElcon and the Operating Engineers, but that he, personally,did not know of its existence at that time. He said he wasunder the impression that they did not have a contract withthe Operating Engineers during May 1978, but that was nota fact. He said he had 10 men on his crew on May 2, 1978,and that he recognized the CIU because the men on the jobhad voted for it.Tipsword's account of his conversation with Bell iscorroborative of prior testimony as follows:I asked him if he was aware of all the ramifications,the bylaws, contract, and constitution at that time. Andhe said no. And I said, "If you've joined the CIU, thenyou won't need that card of the Operating Engineers,Local 965," and he just took it out. I asked him what hewas going to do with it and he said, "Well, send it backto you, I guess."And I said, "Well I could save you 13 cents. I couldtake it for you." And he just threw it in the seat by myrequest, "Just drop it in the seat there if you don't wantit."So I asked him why he was doing this, if he felt thathe had been misrepresented or not represented on thejob down there, if he wasn't satisfied with being referredout there.And he said, "Well you people are not doinganything for me. You can take that card and shove it. Idon't need it anymore."And I said, "Well that pretty well concludes ourconversation then. You can get out of my car," andthen I left.Bell denied that he told Tipsword to take his card andshove it, and Tipsword denied he told Bell that he would nothave a job out there and he (Tipsword) would own Elcon.About 2 weeks later, Tipsword, in the presence of PaulBenton and Joe O'Dell from the Plumbers and Pipefittersand Spencer, asked Bell if he had changed his mind or did heintend to continue with the CIU. Bell said, "Yes, and if youhave any further questions my business agent and local is inAlton, Illinois. Call them." About a week or so later,Tipsword said Bell asked him if any charges had been filedagainst him, and he (Tipsword) said, "Yes," and there wasnothing that he (Tipsword) could do to stop it.The record shows that a letter addressed to Bell datedMay 31, 1978, read as follows:As Business Manager of Local 965, 1 hereby notifyyou to appear before the executive board of Local 965to explain your actions while working for ElconPipeline.This meeting of the executive board will be heldFriday, June 9, 1978, at 8 p.m. at the union office, 3520East Cook Street, Springfield, Illinois.It is important that you appear at this meeting.Sincerely & Fraternally yours.The above letter was signed by Lyman C. Ginder, businessmanager for Local 965.Thereafter, Tipsword said he sent a letter (Resp. Exh. 2)dated June 23, 1978, to Charles Bridgewater, recordingsecretary of Local 965, which read as follows:Dear Sir and Brother:The executive board of Local 965, I.U.O.E. on June9, 1978, directed me, as President, to file chargesagainst Brother Jack Bell, Register No. 1642686,member of Local 965B.The specific charge is for failure to appear before theexecutive board as notified and for violation of theobligation taken as an Operating Engineer.Kenneth Tipsword, President,Local 965, I.U.O.E.Bell further testified that after the Pana jobsite he workedat Taylorsville and that Tipsword approached him there inthe presence of Ken Morgan, who asked Tipsword if chargeshad been dropped against him. Tipsword said, "Yes theywere, but, I filed charges against Jack Bell," and he just hadto follow through with them.Bell said he was notified to come and talk with the LocalUnion about the situation down at Pana, but he did not go.At the hearing Bell acknowledged that he receivedRespondent's Exhibit 3 dated July 12, 1978, which read asfollows:Dear Sir and Brother:You are hereby notified that charges have beenpreferred against you for violation of article XVI, sec. 4,paragraph 19, of the bylaws of Local 965.A copy of the charges filed are enclosed.You are hereby notified to be present at the localunion meeting to be held Friday, July 28, 1978, to fileyour answer of defense or for entering of a plea by you.This meeting will be held at the regular meeting hall.3520 East Cook, Springfield, Illinois at 8 p.m.Sincerely & Fraternally,Charles BridgewaterRec.-Corres. Secretary, Local 965, I.U.O.E.Bell further testified that he did not appear at the meetingscheduled for July 28. However, he acknowledged receipt ofa letter dated August 9, 1978 (Resp. Exh. 4), which read asfollows:Dear Sir and Brother:Since you had previously been notified to be presentat the last local union meeting held Friday, July 28,1978, but you were not present, this is to advise youthat President Tipsword has set the trial date for206 OPERATING ENGINEERS, LOCAL UNION NO. 965charges filed against you for Friday, August 25, 1978.This trial will be held whether you are present or not.You are hereby notified to be present at this localunion meeting on Friday, August 25, 1978, at 8 p.m. at3520 East Cook, Springfield, Illinois.Sincerely,Charles BridgewaterRec.-Corres. SecretaryLocal 965The record further shows that subsequently a letter datedAugust 29 (Resp. Exh. 5) was sent to Bell by the financialsecretary for Local 965, which read as follows:Dear Sir and Brother:Since you were notified to be present at the regularmembership meeting held on Friday, August 25, 1978,and you did not appear, trial was held in your absence.You were found guilty of charges filed against you forviolation of art. XVI, sec. 4, paragraph 19 of the bylawsof Local 965.Vice President Shehorn fined you $2,000 and sus-pended $1,000 until the expiration of the president'sterm of office, unless found guilty of other charges, andincorporated the following provision of art. XXIV, sec.(f), subdiv. 7, of the International constitution into thereading of your sentence: "Members thirty (30) days inarrears in the payment of fines shall be denied voice andvote in their Local Union, and thereafter until the fineis paid no dues owed by such member can be receivedor accepted by the Local Union. Members sixty (60)days in arrears in the payment of fines shall be removedfrom committees, barred from meetings, and suspendedfrom membership. Members ninety (90) days in arrearsshall be removed from office. Members six (6) monthsin arrears shall be expelled from membership.Sincerely,Marvin Phares, Fin. Sec.Local 965A letter dated September 11, 1978 (Resp. Exh. 6),addressed to Local 965, read as follows:Dear Sir:This letter is a letter of appeal on my part. I receivedyour letter informing me of a fine. I do not feel this fineis fair nor do I feel guilty of any wrong doing.Please check your records and you will find that inthe past 5 years I've always paid my union dues beforethey were due. The Union is important to me. I needthe insurance coverage and the benefits for my family.I sincerely hope you will reconsider the matter as I'mworking over 100 miles from home and do not get homeuntil very late each evening. This made it impossible forme to be at the meeting. It is financially impossible forme to pay such a fine. I hope you will review this matterand accept my recognition of the Union.Sincerely,Jack L. BellA letter dated September 18, 1978 (Resp. Exh. 7),addressed to Jack Bell, read as follows:Dear Sir and Brother:Reference is made to your letter of September 11,1978, regarding an appeal of your recent fine forcharges filed against you.I wish I could have a more favorable reply at thistime, however, I must advise you that the charges filedagainst you and the fine imposed are out of our hands.You were notified of your trial; the trial was held andthe membership voted and found you guilty. Therefore,there is nothing either I, as business manager, or theexecutive board can do for you.I am enclosing a copy of the International constitu-tion which states the process of appealing fines.If you have any further questions, please feel free tocontact me.Sincerely,Lyman C. Ginder, Bus. Mgr.Local 965The parties stipulated that Bell received Respondent'sExhibits 1, 3, 4, and 5, that he sent Respondent's Exhibit 6,and that he received Respondent's Exhibits 7 and 8.A letter dated January 12, 1979 (Resp. Exh. 8) addressedto Bell read as follows:Dear Sir and Brother:In accordance with the constitution of the Interna-tional Union of Operating Engineers, we are herewithreturning your check No. 4268 in the amount of $48,which you submitted as payment of your Ist quarter1979 dues.Article XXIII, subdiv. 7, sec. (f), of the constitutionstates in part: "Members thirty (30) days in arrears inthe payment of fines shall be denied voice and vote intheir Local Union and thereafter until the fine is paidno dues owed by such members can be received oraccepted by the Local Union .. ."Since your fine was imposed on you at the member-ship meeting held August 25, 1978, we could not acceptany dues after September 25, 1978.Sincerely,Marvin Phares, Fin. Sec.Local 965.Respondent's Exhibit 9 constitutes the minutes of themeeting in reference to disciplinary proceedings broughtagainst Bell since the spring of 1978. The parties stipulatedthat the result of these proceedings was the imposition of afine of $1,000 against Bell, which Bell paid on February 8,1979. There appears to be no dispute that Local 965 hadapproximately 1,500 members during the times materialherein.After a search of Respondent's records at the behest of theGeneral Counsel, Charles Gatewood was found to be theonly worker who was charged with the same offense as Belland was fined. The parties thereupon stipulated on therecord as follows:MR. EPSTEIN: Can it be stipulated that the onlyindividual fined for violation of article XVI, is it,section 4, paragraph 9-19, of the bylaws of Local 965during the period January 1, 1976, through January 1,1979, is or was Charles Gatewood, who was fined $500on March 3, 1976, and that $200 of that $500 fine was207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuspended until the expiration of the president's term ofoffice.MR. CAVANAGH: It may be stipulated that thegentleman was fined, as indicated. I don't think wewould want to say only-so far as the Union isconcerned, he is the only person who was charged withthat offense during that time, and he was fined.I would not like the implication made that this wasan isolated instance. He was the only one charged withthat offense during the indicated period of time, and hewasfined.MR. EPSTEIN: Okay. [Emphasis supplied.]Tipsword further testified that he filed the charges againstBell for failure to appear after due notification at a boardmeeting. He said that while charged Bell continued to workfor Elcon, that he had applied for work on the out-of-worklist, and that he wa's a paid-up dues member of Local 965.Tipsword denied that he ever talked to Spencer about Bell'scontinuing on the job at Elcon. He nevertheless corroboratedBell's testimony that he (Tipsword) told Bell he would notneed his Operating Engineers card since he had joined theCIU, and that Bell said he would mail it in. Tipsword said hethen told Bell he could save him 13 cents, and Bell gave himthe card. He said he did not recall Bell daring him to finehim, but his affidavit indicates Bell did tell him to fine himor send him letters.Lyman Ginder, business agent for Local 965, testified thatBell's membership card was brought back to the Union byTipsword, who informed them that Bell laid it on his car seatand said he no longer wanted membership in the OperatingEngineers. He said he was disturbed by this account and thiswas why he wrote the letter to Bell asking him to appearbefore the executive board. He wanted to know what was theproblem. He said that ultimately he returned Bell's card tohim by mail.Marvin Phares, financial secretary for Local 965 and amember of the executive board and the Local, testified thatthe executive board directed the president to file chargesagainst Bell for failure to appear, without reasonable excuse,at the executive board meeting as notified. He said he knewof no other reasons. He further states that Bell was triedbefore the membership meeting on August 25, 1978, but thathe failed to appear. The charges were read, and themembership voted guilty. The vice president imposed thefine. The executive board was present and voted on the issue.Paul Benton corroborated earlier testimony that LowellSpencer told Tipsword to shoot his biggest gun whenTipsword told Spencer he would take him to court.Charles Whitehead. auditor of Local 965 and a member ofthe Local and the executive board, indicated that there wasonly one charge against Bell. Robert Farley, businessrepresentative and treasurer for Local 965, gave the sametestimony.Joe O'Dell confirmed that Tipsword went down to thePana jobsite on about May 16 to verify whether the men hadjoined the CIU. Joe O'Dell is assistant business agent for thePlumbers and Pipefitters. He testified that the Plumbers andPipefitters Union trial against Coy Jones and Richard Evenswas settled. He further testified on cross-examination thatMorgan and Evens were fired because they were affiliatedwith the CIU. He continued to testify as follows:Q. And you felt that your petition for fining shouldbe granted to set an example as a deterrent as to anyother members in the future?A. Well I imagine that's what all disciplinary actionis for.O'Dell further testified that the fines against Jones andEvens had been rescinded because the general executiveboard disapproved and dismissed them, and that thePlumbers and Pipefitters also settled the case with theNLRB.C. Analysis and ConclusionsThe testimony of the several witnesses herein is essentiallyfree of any significant conflict. In other words, the evidenceis clear that in early April 1978, Jack Bell, a member ofLocal 965, and other members of his working crew who aremembers of either Local 965 or the Plumbers and Pipefitterswere employed by Elcon at the Pana jobsite. Members of thecrew commenced expressing dissatisfaction with the slow orselective manner in which the hiring halls of Local 965 andthe Plumbers and Pipefitters were referring them to jobs.One crew member, Kenneth Morgan, suggested consultinganother union, the Congress of Independent Unions (CIU).Consequently, they met with the CIU representative, andBell and some other crew members subsequently signed aunion card for the CIU.According to the testimony of Bell and his Local 965business representative, Kenneth Tipsword, the latter visitedthe Rosebud Restaurant in May and asked Bell what wasgoing on and why the CIU representatives were there, andBell told Tipsword they (the work crew) had joined the CIU.Bell said their conversation continued as follows:He asked me if I wanted Lowell to be my Big Daddyor something. I said, "No, he ain't, you ain't, andnobody is," and he said, "Do you have your card?" Isaid, "Yeah, I have my card." I took it out of my wallet.He said, "Lay it down on the seat," and I did. Hesaid, "I'll guarantee you-Q. Say it.A. He said, "I'll guarantee you one fucking thing.You won't have a job out here, " and he said, "I'll ownthatfucking company. " [Emphasis supplied.]Bell said that about a week later Business RepresentativeTipsword engaged in the following conversation:A. And he said, "I want to know if you want tochange your mind." And I said, "No, I'm not changingmy mind." He said, "Are you sure?" And I said,"Yeah, I'm sure." Yeah, he walked up and asked ifwe'd walk away from the others, you know.He said, "I want to know if you want to change yourmind." I said, "No, I ain't changing my mind. I toldyou the other day." And he said, "Well, like I told youbefore, you won't have a fucking job out here." And hesaid, "I'll own that Elcon before it's over."However, Tipsword added that his conversation with Bellcontinued as follows:I asked him if he was aware of all the ramrifications,the bylaws, contract, and constitution at that time. And208 OPERATING ENGINEERS, LOCAL UNION NO. 965he said no. And I said, "If you've joined the CIU, thenyou won't need that card of the Operating Engineers,Local 965," and he just took it out. I asked him what hewas going to do with it and he said, "Well, send it backinto you, I guess."So I asked him why he was doing this, if he felt that hehad been misrepresented or not represented on the jobdown there, if he wasn't satisfied with being referred outthere.And he said, "Well you people are not doinganything for me. You can take that card and shove it. Idon't need it anymore." [Emphasis supplied.]'Also, in early May Tipsword visited Lowell Spencer,president of Elcon, and advised him that he had heard his(Elcon's) men had joined the CIU, and he asked Spencerwhat he was going to do about it. When Spencer replied hedid not know, Tipsword warned that if Spencer took him tocourt he would have Spencer end up with a whole new crew,and he (Tipsword) would own Elcon.In or about the third week in May, Tipsword asked Bell ifhe had changed his mind about the CIU. Bell said, "No,"and referred him to his local of the CIU. Tipsword alsoasked Spencer if he had made any decision on the CIU.Spencer told Tipsword, "Yes," he would back his crew.Tipsword then advised Spencer that he would file a courtproceeding.Based on the foregoing credited evidence, I conclude andfind that at the Rosebud Restaurant in May Tipsword,business representative for Local 965, threatened to haveBell discharged from his job at Elcon for joining the CIU. Ifurther find that in May Tipsword, at the jobsite in Pana,threatened to have Bell discharged from the employment ofElcon because Bell signed a CIU authorization card andengaged in other union and/or protected, concerted activi-ties. Such conduct on the part of Tipsword, on eachoccasion, was an interference with, a restraint upon, andcoercion against the exercise of employees' (Bell's) protectedrights in violation of Section 8(b)(1)(A) of the Act.The documentary and credited evidence of record unequi-vocally established that Local 965's business manager,Lyman Ginder, sent Bell a letter dated May 31, directinghim to appear before the executive board of the local on June9 at 8 p.m. to explain his actions while working for Elcon. Belldid not appear on June 9 and Local 965's businessrepresentative, Tipsword, sent Bell a letter dated June 23,advising him that the executive board had directed Tipswordto file charges against him. The specific charges were forfailure to appear before the executive board on June 9 asnotified, and for violation of the obligation taken as amember of Local 965.In a letter dated July 12 from Charles Bridgewater,secretary of Local 965, Bell was notified that charges hadbeen preferred against him for violating article XXVI,section 4, paragraph 19, of the bylaws of Local 965: "Anymember found guilty of violating the enumerated rules willbe subject to a fine or suspension pursuant to the Interna-' Although Tipsword denied that he told Bell he would guarantee Bell hewould not have a job out there because he (Tipsword) would own Elcon, andBell denied that he told Tipsword to take his (Bell's) union card and shove it, Itional constitution." Rule 19 provided: "If notified to appearat a meeting must do so or have a reasonable excuse." Theletter also notified Bell to appear at the local union meetingon Friday, July 28, at 8 p.m. to file an answer of defense orenter a plea. Bell did not appear at the July 28 meeting anddid not explain his absence with an excuse as of that date.Subsequently, in a letter dated August 9 from Local 965Secretary Bridgewater, Bell was advised that, since he didnot appear at the July 28 meeting, Tipsword had set the trialdate for charges filed against him for Friday, August 25; andthat said trial would be held whether or not Bell was present.Bell did not attend the August 25 meeting and he received aletter from Local 965's financial secretary, Marvin Phares,advising that the membership had found him guilty ascharged; and that Vice President Shehorn had imposed afine upon him of $2,000 and suspended $1,000 thereof untilthe expiration of the president's term of office unless he wasfound guilty of other charges.In a letter to Local 965 dated September 11, Bell protestedthe decision and the fine, contending that it was unfairbecause he was not guilty of any wrong and he needed thebenefits afforded by the Union. He specifically requestedthat the matter be reconsidered because he was working 100miles from home which made it impossible to be present atthe meeting; and stated that it was impossible for him to paysuch a fine. Local 965 denied his request in a letter datedSeptember 18. In a letter dated January 12, 1979, Local 965returned Bell's check for $48, submitted as union duespursuant to article XXIII, subdivision 7, section (f), of theconstitution, which precluded the receipt of dues until a fineis paid. Bell paid the $1,000 fine on February 8, 1979.The record shows that only one other Local 965 member(Charles Gatewood) has ever been charged with failure toappear at a meeting and was fined $500 on March 3, 1976.However, $200 of the $500 fine was suspended until theexpiration of the president's term of office.Hence, the principal remaining issue presented for deter-mination here is whether Local 965 violated Section8(b)(1)(A) of the Act by causing a monetary fine to beimposed against Jack Bell because he signed a CIU authori-zation card and engaged in other concerted activities withrespect to representation of his working crew members.Respondent denies that the fine was imposed against Bellfor signing a CIU authorization card, but, rather, contendsthat Bell was fined solely for failing to appear before anExecutive board meeting of the Union on June 9 to explainhis actions while working for Elcon Pipeline. The recordshows that the only actions of Bell at Elcon to which Local965 could possibly or probably have reference are Bell'ssigning a CIU authorization card, his concerted activityrelating to the crew's manifested dissatisfaction with theuntimely hiring hall practices of Local 965 and the Plumbersand Pipefitters, and Bell's efforts on behalf of the CIU.Consequently, I conclude and find that the above-describedactions of Bell were the only actions for which Bell couldhave been summoned to explain, and that said actions, madeon behalf of Bell and fellow his crew workers in furtheranceof their representation by the CIU, were protected underdiscredit both witnesses. I was persuaded by the demeanor of each witness andthe consistency of all of the evidence of record that each witness was beingselective in his testimony in this regard.209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 7 of the Act. Communications Workers of America,CIO [New Jersey Bell Telephone Co.] v. N.L.R.B., 215 F.2d835 (2d Cir. 1954).Since Bell's union and concerted activities were protected,he was not obligated to appear to explain such actions(activities) to the executive board. In all probability, Local965 knew that it could not compel such an explanation fromBell since it later skillfully contended and argued that Bellwas tried and fined not for failure to appear and explain hisconcerted and union activities at Elcon, but merely becausehe failed to appear before the executive board on June 9. Imight be willing to concede to Respondent's argument ifRespondent's letter (Resp. Exh. 3) to Bell had not been soexplicit in specifying the reason as being "to explain youractions while workingfor Elcon. " [Emphasis supplied.] Thisis specifically true when there is no doubt, as shown here,that the "actions" of Bell to which Respondent refers wereprotected by the Act. Independent Shoe Workers of Cincin-nati, Ohio (The United States Shoe Corporation), 208 NLRB411-412 (1974).Moreover, it must be observed that Local 965 (Tipsword)had previously harassed and threatened Bell about hisaffiliation with the CIU and the security of his job withElcon on at least two occasions. Local 965, throughTipsword, manifested gross opposition to Bell's activities onbehalf of the CIU and his activities relating to the crewmembers dissatisfaction with Local 965's hiring hall prac-tices. Thus, it is obvious that Local 965's further action tohave Bell tried and fined was but an extension of itsharassment and discrimination against him for exercisingrights protected by Section 7 of the Act in violation ofSection 8(b)(1)(A) of the Act. Building Material. TruckDrivers, Chauffeurs, and Helpers, Local 282, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Explo, Inc.), 229 NLRB 347 (1977).Finally, while the Board and the courts do not questionthe reasonableness of a fine imposed by a union against itsmembers for violating union rules, the excessiveness orseverity of such a fine may nevertheless be considered inascertaining the motive, reason, and purpose for the fine.Thus, in considering the $1,000 fine imposed on Bell, it isparticularly observed that Bell is the only union memberupon whom such a huge fine has been imposed for failure toattend a union meeting; that the only other union memberfined for such an offense was fined $500, of which $200.00was suspended; and that even Tipsword acknowledged hehad failed to attend two meetings without the imposition of afine. Hence, it becomes clear from a reading of all of thecredited evidence that the real motive for the fine imposedupon Bell was not his failure to appear at the subject unionmeeting, but, rather, was his concerted and union activitiesof which Respondent was fully aware. Respondent's conten-tion that the fine was imposed for Bell's failure to appear atthe subject union meeting is obviously a pretext to concealits real reason, Bell's exercise of rights protected by Section 7of the Act.Accordingly, I find that the S1,000 fine imposed againstBell bore no reasonable relationship to a legitimate purpose ofthe Union 's protecting itself from an infraction of its rules byits member. Carpenters & Joiners of America Local 1620(David M. Fisher Construction Company), 208 NLRB 94(1974).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section 11I,above, occurring in connection with the operations of ElconPipeliners, Inc., described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in an unfairlabor practice warranting a remedial order, I shall recom-mend that it cease and desist therefrom and that it takecertain affirmative action to effectuate the policies of theAct.It having been found that Respondent has interferedwith, restrained, and coerced its members by harassing amember about his decision to sign an authorization foranother union (the CIU) and threatening such member withlosing his job in violation of Section 8(b)(1)(A) of the Act,and by discriminating against said member by imposing afine against him for signing an authorization card foranother union (the CIU) and engaging in other concerted orunion activities in violated Section 8(b)(1)(A) of the Act, therecommended Order will provide that Respondent cease anddesist from engaging in such unlawful conduct, that itrescind the fine imposed upon member Jack Bell and returnany monies paid thereon to Bell, with interest thereon withinthe meaning of, and in accord with, the Board's Decision inF W Woolworth Co., 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977), except as specifiedby the wording of such recommended Order; and that itexpunge from his record the charges upon which such finewas imposed.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from, or in any other manner,interfering with, restraining, and coercing employees in theexercise of the rights guaranteed them by Section 7 of theAct. N.LR.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (4thCir. 1941).Upon the basis of the above findings of fact and upon theentire record of this case, I make the following:CONCLUSIONS OF LAWI. Elcon Pipeliners, Inc., the Charging Party herein, is,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Operating Engineers, AFL-CIO, Local Union No. 965,Respondent herein, is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.210 OPERATING ENGINEERS, LOCAL UNION NO. 9653. United Association of Journeymen & Apprentices ofthe Plumbing and Pipefitting Industry of the United States,Local No. 65, is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) of theAct.4. Congress of Independent Unions is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act,5. By threatening to cause member Jack Bell to lose hisjob at Elcon, Respondent (Local 965) violated Section8(b)(1)(A) of the Act.6. By causing a monetary fine to be imposed againstmember Jack Bell because he signed an authorization cardfor another union (the CIU), Respondent violated Section8(B)(I)(A) of the Act.7. The aforesaid unfair labor practices are unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of facts, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The Respondent, International Union of Operating Engi-neers, AFL-CIO Local Union No. 965, Rosamond, Illinois,its officers, agents, and representatives, shall:1. Cease and desist from:In the event no exceptions are filed as provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(a) Threatening members to cause their discharge becausethey engage in protected concerted or union activity bysigning an authorization card for another union.(b) Causing a monetary fine to be imposed upon a memberfor engaging in protected concerted or union activity.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Rescind the monetary fine of 2,000, suspended to$1,000, imposed against Jack Bell.(b) Return any monies paid on such unlawful fine to JackBell, with interest, in the manner described in the section ofthis Decision entitled "The Remedy."(c) Expunge from the record of lack Bell the charges uponwhich such unlawful fine was imposed.(d) Post at Respondent's offices or meeting halls copies ofthe attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director forRegion 33, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places, includingall places where notices to members are customarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 33, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."211